Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 17th, 2021 has been entered.
Amendments
The amendments filed December 14th, 2020 as part of an after-final submission, but not entered at that time, have now been entered with the request for continued examination.  Claims 7 and 12 have been amended.  No claims have been cancelled nor added.  Claims 7-9, 11, and 12 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, “An artificial neural network method for remaining useful life prediction in equipment subject to condition monitoring,” in view of Masuya, US PG Pub 2016/0008939 (as provided by the applicant in the IDS dated 10/17/2018) and further in view of Nishimura, US PG Pub 2016/0242660.
Regarding Claim 7, Tian teaches a life estimation device for estimating the life of [equipment subject to condition monitoring], wherein the life of the [equipment] is a period of time until maintenance of the [equipment] becomes necessary (Tian, pg. 227, 2nd column, 1st paragraph, “Future health condition and thus the remaining useful life of the equipment is predicted; and optimal maintenance actions are scheduled based on the predicted future equipment health condition”), the life estimation device comprising:  a machine learning device configured to learn estimation of the life of the [equipment] with respect to a state of the [equipment] (Tian, pg. 227, 1st column, Abstract, “The ANN [artificial neural network] model takes the age and multiple condition monitoring measurement values at the present and previous inspection points as the inputs, and the life percentage as the output”), the machine learning device comprising a processor (Tian, pg. 233, 1st column, 3rd paragraph, “software” implies that their method is implemented on a computer) configured to observe operating state data regarding an operating state of the [equipment] and operation history data regarding an operation history of the [equipment] as a state variable indicative of a current state of the environment (Tian, pg. 227, 1st column, Abstract, “The ANN [artificial neural network] model takes the age and multiple condition monitoring measurement values at the present and previous inspection points as the inputs” where “present” denotes operating data and “previous” and “age” denote operation history data), acquire, as label data, life data indicative of the life of the [equipment] (Tian, pg. 231, 1st column, 1st paragraph, “The output of the proposed ANN model is the life percentage … As an example, suppose the failure time of a bearing is 511 days, and at inspection point t, the age is 400 days, then the life percentage at inspection point i would be … 78.3%”); learn a correlation between the operating state data and the operation history data and the life data using the state variable and the label data based on a multilayered structure in accordance with a neural network using the state variable as an input (Tian, pg. 229, 1st column, 2nd paragraph, “Actual condition monitoring measurements are used to train the ANN model” & 2nd column, Fig. 2, “Train ANN” with Tian, pg. 227, 1st column, Abstract, “The ANN [artificial neural network] model takes the age and multiple condition monitoring measurement values … as the inputs”), output a result estimation of the life of the [equipment] on a basis of a result of learning (Tian, pg. 236, 2nd column, 2nd paragraph, “Experiment results show that the proposed ANN method can produce satisfactory RUL prediction results, which will assist the condition based maintenance optimization” implies that the outputs are delivered to a user), and update a correlation model for estimating the life of the [equipment] (Tian, pg. 231, 2nd column, 2nd paragraph, “during 
Tian teaches their method for any “equipment subject to condition monitoring,” but does not specifically teach to use their method on a clamping mechanism clamping or unclamping rotation of a rotary table.  However, Masuya teaches to predict the life of such a mechanism (Masuya, [0004], “the machine tool provided with a rotary table has a brake to index the rotary table at an indexed position by servo motor and firmly hold the rotary table at the position” & [0016], “precise break lifetime estimation is possible in the invention”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn how to predict a rotary table brake lifetime, such as that of Masuya, with the neural network learning model of Tian.  The motivation to do so is that Masuya would like to know the remaining lifetime of a brake in order to perform preventative maintenance (Masuya, [0014], “in which more precise preliminary maintenance of a disc brake is possible) and Tian provides an improved method for making such a prediction (Tian, pg. 227, 1st column, Abstract, “an artificial neural network (ANN) based method is developed for achieving more accurate remaining useful life prediction”).
Masuya contains further teaching regarding the state variables that should be used as input for a prediction of lifetime that are absent from Tian:  Masuya teaches wherein the operating state data include inertia of a workpiece attached to the rotary table (Masuya, Fig. 4, element SB1 & [0017], “an inertia of the rotary table corresponding to the workpiece” ).  Inertia is calculated as weight multiplied by distance, i.e. inertia depends directly on weight.  It 
Tian and Masuya are silent regarding a jig attached to the rotary table, but Nishimura teaches this limitation (Nishimura, [0004], “A rotary table is, for example, mounted in a machine tool that is controlled by a numerical controller, and is used to secure a workpiece, a jig, and the like on a rotating portion of the rotary table”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record the weight of the jig as part of the input state observation variables in the lifetime prediction system of the Tian/Masuya combination.  The motivation to do so is that the weight of the jig will contribute to the inertia of the table when the table supports a jig as well as a workpiece.

Regarding Claim 8, the Tian/Masuya/Nishimura combination of Claim 7 teaches the life estimation device according to Claim 7 (and thus the rejection of Claim 7 is incorporated).  Tian further teaches wherein the processor is configured to compute an error between the correlation model and a correlation feature (Tian, pg. 231, 2nd column, 2nd paragraph, “during the ANN training process, the mean square error for the training set and that for the validation set are calculated”) identified from teacher data prepared in advance (Tian, pg. 231, 1st column, 2nd-to-last paragraph, “The training set for the proposed ANN … is formed by the age and fitted and update the correlation model such that the error is reduced (Tian, pg. 231, 2nd column, 2nd paragraph, “during the ANN training process, the mean square error for the training set and that for the validation set are calculated.  Both of the mean square errors drop early in the training process because the ANN is learning the relationship between the inputs and the outputs by modifying the trainable weights based on the training set”).
Regarding Claim 9, the Tian/Masuya/Nishimura combination of Claim 7 teaches the life estimation device according to Claim 7 (and thus the rejection of Claim 7 is incorporated).  Tian further teaches wherein the processor is configured to perform an operation on the state variable and the label data in accordance with the multi-layer structure (Tian, pg. 230, 2nd column, Fig. 5, the artificial neural network (ANN) is a multi-layer structure and training the ANN is to perform an operation on the state variable and the label data, see pg. 231, 2nd column, 2nd paragraph, “during the ANN training process … the ANN is learning the relationship between the inputs and the outputs by modifying the trainable weights based on the training set” where inputs are state variable and outputs are label data).

Regarding Claim 12, Tian teaches a machine learning device for learning estimation of a life of [equipment] with respect to a state of the [equipment] (Tian, pg. 227, 1st column, Abstract, “The ANN [artificial neural network] model takes the age and multiple condition monitoring measurement values at the present and previous inspection points as the inputs, and the life percentage as the output”), wherein the life of the [equipment] is a period of time e until maintenance of the [equipment] becomes necessary (Tian, pg. 227, 2nd column, 1st , the machine learning device comprising: a processor (Tian, pg. 233, 1st column, 3rd paragraph, “software” implies that their method is implemented on a computer) configured to observe operating state data regarding an operating state of the [equipment] and operation history data regarding an operation history of the [equipment] as a state variable indicative of a current state of the environment (Tian, pg. 227, 1st column, Abstract, “The ANN [artificial neural network] model takes the age and multiple condition monitoring measurement values at the present and previous inspection points as the inputs” where “present” denotes operating data and “previous” and “age” denote operation history data); acquire, as label data, life data indicative of the life of the [equipment], the life data being acquired (Tian, pg. 231, 1st column, 1st paragraph, “The output of the proposed ANN model is the life percentage … As an example, suppose the failure time of a bearing is 511 days, and at inspection point t, the age is 400 days, then the life percentage at inspection point i would be … 78.3%”); learn a correlation between the operating state data and the operation history data and the life data using the state variable and the label data based on a multilayered structure in accordance with a neural network using the state variable as an input (Tian, pg. 229, 1st column, 2nd paragraph, “Actual condition monitoring measurements are used to train the ANN model” & 2nd column, Fig. 2, “Train ANN” with Tian, pg. 227, 1st column, Abstract, “The ANN [artificial neural network] model takes the age and multiple condition monitoring measurement values … as the inputs”), output a result estimation of the life of the [equipment] on a basis of a result of learning (Tian, pg. 236, 2nd column, 2nd paragraph, “Experiment results show that the proposed ANN method can produce satisfactory implies that the outputs are delivered to a user), and update a correlation model for estimating the life of the [equipment] (Tian, pg. 231, 2nd column, 2nd paragraph, “during the ANN training process, the mean square error for the training set and that for the validation set are calculated.  Both of the mean square errors drop early in the training process because the ANN is learning the relationship between the inputs and the outputs by modifying the trainable weights based on the training set”).
Tian teaches their method for any “equipment subject to condition monitoring,” but does not specifically teach to use their method on a clamping mechanism clamping or unclamping rotation of a rotary table.  However, Masuya teaches to predict the life of such a mechanism (Masuya, [0004], “the machine tool provided with a rotary table has a brake to index the rotary table at an indexed position by servo motor and firmly hold the rotary table at the position” & [0016], “precise break lifetime estimation is possible in the invention”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn how to predict a rotary table brake lifetime, such as that of Masuya, with the neural network learning model of Tian.  The motivation to do so is that Masuya would like to know the remaining lifetime of a brake in order to perform preventative maintenance (Masuya, [0014], “in which more precise preliminary maintenance of a disc brake is possible) and Tian provides an improved method for making such a prediction (Tian, pg. 227, 1st column, Abstract, “an artificial neural network (ANN) based method is developed for achieving more accurate remaining useful life prediction”).
Masuya contains further teaching regarding the state variables that should be used as input for a prediction of lifetime that are absent from Tian:  Masuya teaches wherein the operating state data include inertia of a workpiece attached to the rotary table (Masuya, Fig. 4, element SB1 & [0017], “an inertia of the rotary table corresponding to the workpiece” ).  Inertia is calculated as weight multiplied by distance, i.e. inertia depends directly on weight.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weight of a workpiece, implied by Masuya from inertia, as input state observation variables in the lifetime prediction system of the Tian/Masuya combination.  The motivation to do so is that, from Masuya, inertia/weight is known to provide information indicative of a fault in a machine tool system (Mays, [0017], “more precise break lifetime estimation is possible in the invention than in the prior arts, since the break replacement is determined not only by counting break operation buy also by considering inertia size”). 
Tian and Masuya are silent regarding a jig attached to the rotary table, but Nishimura teaches this limitation (Nishimura, [0004], “A rotary table is, for example, mounted in a machine tool that is controlled by a numerical controller, and is used to secure a workpiece, a jig, and the like on a rotating portion of the rotary table”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record the weight of the jig as part of the input state observation variables in the lifetime prediction system of the Tian/Masuya combination.  The motivation to do so is that the weight of the jig will contribute to the inertia of the table when the table supports a jig as well as a workpiece.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tian, in view of Masuya and Nishimura, and further in view of Dirac, US PG Pub 2015/0379072.
11, the Tian/Masuya/Nishimura combination of Claim 7 teaches the life estimation device according to Claim 7 (and thus the rejection of Claim 7 is incorporated).  Tian does not teach, but Dirac teaches, wherein the machine learning apparatus resides in a cloud server (Dirac, [0055], “Fig. 2 illustrates an example of a machine learning service implemented using a plurality of network-accessible services of a provider network.  Networks set up by an entity such as a company (such as various types of cloud-based computing or storage systems) may be termed provider networks herein”).  It would have been obvious to one of ordinary skill in the art to implement the machine learning system of the combination of Claim 7 in a cloud such as that of Dirac.  The motivation to do so is “to achieve desired levels of availability, fault-resilience and performance” (Dirac, [0055]). 
Response to Arguments
Applicant’s arguments filed December 14th, 2020 have been fully considered, but are not fully persuasive.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of independent Claims 7 and 12 have been fully considered, but are alternative moot or unpersuasive.  Masuya teaches the inertia of a workpiece, where inertia depends directly on weight.  Nishimura teaches that a jig may also be attached to the rotary table, thus affecting the inertia.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Examiner, Art Unit 2122